DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed July 29, 2021, applicant submitted an amendment filed on October 29, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach determining, based on a portion of the command relating to metadata associated with the scene of the content and a timestamp, an end boundary.  In particular, Applicants point out that the prior art cited fails to teach metadata associated with scene content.  However, according to paragraphs 0055-0056 of Panchaksharaiah, it teaches determining what type of media assets are consumed and use a counter to track the type, length, etc.  The media guidance compares the age of the user to metadata about a particular asset and makes adjustments accordingly.  In other words, a determination is made related to the metadata associated with the scene (media asset).  Therefore, Applicants arguments have been considered, but are not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panchaksharaiah et al. (PGPUB 2017/0094352), hereinafter referenced as Panchaksharaiah.

Regarding claim 1, Panchaksharaiah discloses a method comprising: 
receiving a command associated with enforcement of content controls during presentation of a scene of content (command to control media data; p. 0005-0017, 0027-0028, 0080, 0153); 
determining, based on a portion of the command relating to metadata (metadata) associated with the scene (media asset) of the content and a timestamp, an end boundary (timestamp and control p. 0005-0017, 0055-0056, 0148, 0153-0155, 0170-0171); and
 causing presentation of the content to be terminated at the end boundary (present content based on parental control; p. 0005-0017, 0171). 
Regarding claims 2 and 9, Panchaksharaiah discloses a method wherein the command comprises a voice signature (send instruction via voice recognition; p. 0080). 
claims 3 and 10, Panchaksharaiah discloses a method further comprising determining, based on the voice signature, that the command is authorized (allow access; p. 0048, 0080). 
Regarding claims 5, 11 and 20, Panchaksharaiah discloses a method wherein the content is presented at a user device, and wherein causing presentation of the content to be terminated at the end boundary comprises one or more of: 
causing the user device to power off at the timestamp (turnoff; p. 0005-0018, 0027-0028, 0153, 0170-0171); 
causing the user device to disregard a further command received at the user device at or following the timestamp (disregard command; p. 0005-0017); or 
causing the user device to present a screensaver at the timestamp. 
Regarding claim 6, Panchaksharaiah discloses a method further comprising determining, based on a content transition occurring during presentation of the content nearest the timestamp, an adjusted end boundary, wherein presentation of the content is caused, based on the adjusted end boundary, to be terminated at the content transition (decrement period; p. 0027-0028, 0153-0155, 0170-0171). 
Regarding claim 7, Panchaksharaiah discloses a method further comprising: 
determining, based on a user profile setting, a second timestamp associated with the content (different time settings; p. 0005-0017, 0027-0028); and 
determining, based on a content transition occurring during presentation of the content nearest the second timestamp, an adjusted end boundary, wherein presentation of the content is caused, based on the adjusted end boundary, to be terminated at the content transition (decrement time; p. 0005-0017, 0027-0028). 
claim 8, Panchaksharaiah discloses a method comprising: 
receiving a command associated with enforcement of content controls during presentation of content, wherein the command comprises a duration and is associated with a first timestamp (enforce parental control; p. 0005-0012, 0027-0028, 0153-0155, 0170-0171); 
determining, based on the first timestamp, a start boundary (time stamp; p. 0005-0012, 0027-0028, 0153-0155, 0170-0171); 
determining, based on the duration and the start boundary, a second timestamp associated with the content (multiple time; p. 0005-0012, 0027-0028, 0153-0155, 0170-0171); 
determining, based on a content transition occurring during presentation of the content nearest the second timestamp, a third timestamp (p. 0005-0012, 0027-0028, 0153-0155, 0170-0171); 
determining, based on the third timestamp, an end boundary (p. 0005-0012, 0027-0028, 0153-0155, 0170-0171); and 
causing presentation of the content to be terminated at the end boundary (present data; p. 0005-0012, 0027-0028, 0153-0155, 0170-0171). 
Regarding claim 12, Panchaksharaiah discloses a method wherein the duration is an amount of time, and wherein the second timestamp is determined based on adding the amount of time to the first timestamp (time period; p. 0153-0155). 
Regarding claim 14, Panchaksharaiah discloses a method further comprising: 
determining, based on a user profile setting, an adjusted end boundary (p. 0005-0017, 0027-0028), wherein the 

causing presentation of the content to be terminated at the adjusted end boundary (present data; p. 0005-0012, 0027-0028, 0153-0155, 0170-0171). 
Regarding claim 15, Panchaksharaiah discloses a method comprising: 
determining a user profile setting associated with enforcement of content controls during presentation of content (parental control based on profile; p. 0005-0017, 0053, 0170-0171); 
determining, based on the user profile setting, a first timestamp associated with presentation of the content (timestamp; p. 0005-0017, 0170-0171); 
determining, based on a content transition occurring during presentation of the content nearest the first timestamp, a second timestamp (present data accordingly; p. 0005-0017); 
determining, based on the second timestamp, an end boundary (control presentation of data; p. 0005-0017); and 
causing presentation of the content to be terminated at the end boundary (present data; p. 0005-0017). 
Regarding claim 16, Panchaksharaiah discloses a method wherein the user profile setting comprises one or more of a time of day or an aggregate amount of time of content presentation within an interval (content on a given day; p. 0002-0014, 0057). 
claim 17, Panchaksharaiah discloses a method wherein the interval comprises a duration of time, a number of days, or a number of content presentation sessions occurring on a single day (p. 0005-0017, 0057). 
Regarding claim 18, Panchaksharaiah discloses a method wherein determining, based on the second timestamp, an end boundary comprises: 
receiving a command associated with the content (command; p. 0005-0017); and 
determining, based on a portion of the command relating to metadata associated with the content at the second timestamp, the end boundary (timestamp; p. 0005-0017). 
Regarding claim 19, Panchaksharaiah discloses a method wherein determining, based on the second timestamp, an end boundary comprises: 
receiving a command associated with enforcement of content controls during presentation of the content, wherein the command comprises a duration and is associated with a third timestamp occurring prior to the first timestamp and the second timestamp (control/duration/command/multiple times; p. 0005-0017, 0170-0171); 
determining, based on the third timestamp, a start boundary (parental control; p. 0005-0017, 0170-0171); 
determining, based on the duration and the third timestamp, a fourth timestamp associated with the content (multiple timestamps; p. 0005-0017, 0170-0171); and 
determining, based on the duration and the second timestamp associated with the content transition occurring during presentation of the content nearest the first timestamp, the end boundary, wherein the second timestamp occurs within the duration (media guidance order; p. 0005-0017, 0170-0171). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchaksharaiah in view of Bilinski et al. (USPN 9,690,455).

Regarding claims 4 and 13, Panchaksharaiah discloses a method as described above, but does not specifically teach wherein the command comprises one or more keywords and determining the end boundary is further based on the one or more keywords relating to the metadata associated with the scene of the content and timestamps. 
Bilinski discloses a method wherein the command comprises one or more keywords and determining the end boundary is further based on the one or more keywords relating to the metadata associated with the scene of the content and timestamps (rewind; column 4, lines 9-36, column 11, lines 21-40 with column 14, lines 1-18), to provide new mechanisms for providing media guidance.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to provide additional ways to assist with media guidance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657